DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 7, filed 11/10/2021, with respect to Claim 20 have been fully considered and are persuasive. The rejection of Claim 20 under 35 U.S.C. §. 112(b) has been withdrawn. 
Applicant’s arguments, see pages 7-9, filed 11/10/2021, with respect to the rejection(s) of Claims 1-2, 4, 9-17 and 19-20 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Barfield, Nathan, Lee, Li, Sato, and Grabiner.
Applicant’s arguments, see pages 7 and 9, filed 11/10/2021, with respect to the rejection(s) of Claim 3 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Barfield, Nathan, Lee, Li, Sato, Grabiner, and Chan.
Applicant’s arguments, see pages 7 and 9, filed 11/10/2021, with respect to the rejection(s) of Claims 5-8 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Barfield, Nathan, Lee, Li, Sato, Grabiner, and Tan.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Barfield et al (US 9,638,711 B2, hereinafter Barfield) in view of Nathan et al (US 2015/0164377 A1, hereinafter Nathan), Lee et al (US 2018/0263534 A1, hereinafter Lee), Li et al (US 2016/0089080 A1, hereinafter Li), Sato et al (US 2005/0096569 A1, hereinafter Sato), and Grabiner et al (US 2006/0247104 A1, hereinafter Grabiner).
Regarding Claim 1, Barfield discloses
A fall detection and identification system comprising: 
a tag (Fig. 1, “MPERS device”, Col. 6, line 12) configured to be worn by a user (“Such a device, typically part of a…MPERS…can be placed in particular positions on the body”, Col. 1, lines 26-28), the tag comprises a network interface (Fig. 1, “wireless transmitter”, Col. 6, lines 13-14) and an acceleration sensor (Fig. 1, “accelerometer sensors”, Col. 6, line 14)  configured to collect acceleration data of the user over time (Fig. 2); and 
a server (“server”, Col. 2, line 22) communicatively coupled to the tag (“or a remote host monitoring messages from [the fall detection device]”, Col. 2, line 21; this implies they are communicatively coupled); 
wherein the server is configured to receive the acceleration data of the user from the tag (“remote device” can perform method 400, Col. 8, line 45; this means that it has to receive acceleration data from the tag in order to perform the method) and 
wherein the server is configured to analyze the acceleration data over a moving time window (“the microprocessor…stores incoming accelerometer data…typically in a circular buffer (First-In First-Out) that stores the current sample”, Col. 7, lines 3-6; Also, frame 11A and 11B in Fig. 11 show a moving time window; because these are both part of method 400, the remote device could also do this instead of the MPERS microprocessor; also, an obvious variant such as a server doing the processing instead of the device is encouraged, as stated in Col. 6, lines 3-8) to determine a status of the user (a “remote device” can perform method 400, Col. 8, line 45; this means that it has to analyze acceleration data and determine a status of the user in order to perform the method) by: 
determining a change in acceleration of the user over the moving time window (Step 405, Fig. 4A); 
comparing the change in acceleration of the user against one or more thresholds (Step 410, Fig. 4A); and 
determining the status of the user within the moving time window based on the comparison of the change in acceleration of the user against the one or more thresholds (“if the current calculated magnitude is greater than the acceleration magnitude trigger level, the method determines that a larger acceleration event has occurred”, Col. 7, lines 54-57).
 Barfield discloses the claimed invention except for expressly disclosing 
determining a bend estimation by: 
projecting the acceleration data onto 2-D planes to determine projection vectors of acceleration; 
filtering the projection vectors having a magnitude less than a vector threshold; 
determining an acceleration phasor angle for each of the 2-D planes based on the projection vector by using an inverse tangent calculation; 
updating the moving time window to include the acceleration phasor angle; 
determining a highest phasor angle and a lowest phasor angle within the moving time window, for each of the 2-D planes; 
determining a phasor angle difference between the highest phasor angle and the lowest phasor angle, for each of the 2-D planes; 
determining an occurrence of an improper body movement of the user within the moving time window comprising the user performing an incorrect bend at the waist, in response to the phasor angle difference for any of the three phasor angle differences for the three 2-D planes, being equal to or greater than a phasor angle threshold; and 
determining the status of the user based on the bend estimation.
However, Nathan teaches determining a bend estimation by: 
filtering the vectors having a magnitude less than a vector threshold (“Those [vectors] with very small minimum and maximum value are discarded as they can be noise”, [0079]); 
determining an acceleration phasor angle for 3D acceleration vectors (Equation 7, [0276]); 
determining a highest phasor angle and a lowest phasor angle within the moving time window (“The differencing could be done between…some representative values of time windows”, [0275]; highest and lowest values are obvious candidates to be representative values, and there is a recitation of using the highest and lowest values of a time segment in [0079]),
determining a phasor angle difference (“The differencing could be done between…some representative values of time windows”, [0275]) between the highest phasor angle and the lowest phasor angle (highest and lowest values are obvious candidates to be representative values, and there is a recitation of using the highest and lowest values of a time segment in [0079]), and 
determining an occurrence of an improper body movement of the user (“Each of the features computed above (this would include the acceleration angles) has a range that can be computed based on experimental data. A suitable threshold can then be chosen on each of the extracted features…”, [0282]), in response to the phasor angle difference (the phasor angle difference is one of the features being discussed in [0282]) being equal to or greater than a phasor angle threshold (“A suitable threshold can then be chosen on each of the extracted features…”, [0282]); and 
determining the status of the user based on the bend estimation (“…to decide between a fall event or otherwise”, [0282]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the system of Barfield, with the bend estimation algorithm of Nathan, because both determining a status of the user (such as an improper body movement) based on the comparison of the change in acceleration of the user against the one or more thresholds and determining a status of the user based on a bend estimation (that includes calculating the angle of acceleration vectors) lead to determination of an improper body movement, and they can be used independently or together. Additionally, the bend estimation algorithm of Nathan can be done over the moving time window of Barfield (“The data can be windowed (overlapping) over short durations of time and the range of values examined”, [0302] of Nathan). All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. 
Lee teaches that falls can be detected using just the components of orthogonal planes ([0008]-[0018]); and the ability to detect rolling after falling by comparing the acceleration in orthogonal 2-D planes (acceleration in the XZ plane compared to the Y plane, cyclic pattern of acceleration in specific planes, [0073]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Barfield, by projecting the acceleration data onto 2-D planes to determine projection vectors of acceleration; and performing all calculations involving acceleration in the system in orthogonal 2D vectors instead of a single 3D vector (i.e. determining an acceleration phasor angle for each of the 2-D planes, determining a highest phasor angle and a lowest phasor angle for each of the 2-D planes, determining an occurrence of an improper body movement of the user, in response to the phasor angle difference for any of the three phasor angle differences for the three 2-D planes, being equal to or greater than a phasor angle threshold), because this leads to additional ways to detect a fall ([0008]-[0018]), and in order to detect rolling after a fall by analyzing the accelerations in specific 2-D planes, as taught by Lee ([0073]).
Li teaches updating the moving time window (“over successive time intervals”, [0025]; successive time intervals can comprise a moving time interval; Fig.8; “a sliding window of acceleration measurements over a period of time”, [0026]) to include the acceleration phasor angle (Fig. 7; “determine the angle between the mean vector mv(k) for the current time interval and the mean vector mv(k-1) for the previous time interval k-1”, [0062]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Barfield, by continually updating the time window with the most recent angle of acceleration between the vectors, because a relatively large angle detected may be indicative of certain motions during this time window, as taught by Li ([0062]-[0063]).
Sato teaches determining an acceleration phasor angle by using an inverse tangent calculation (Equation (2) after [0083]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Barfield, by determining the acceleration phasor angle by using an inverse calculation, as taught by Sato, because this is an additional way to determine an accelerator phase angle, because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results to one of ordinary skill in the art.
Grabiner teaches that both trunk angle and trunk velocity are of assistance to discriminate fallers versus non-fallers ([0054]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Barfield, by making the occurrence of an improper body movement of the user within the moving time window  specifically to comprise the user performing an incorrect bend at the waist (i.e. detecting a certain trunk angle and/or velocity), in response to the phasor angle difference being equal to or greater than a phasor angle threshold, because this is a way to discriminate when someone is falling (Grabiner, [0054]).
Regarding Claim 2, modified Barfield discloses,
The system of claim 1, wherein the acceleration sensor of the tag collects the acceleration data of the user in three spatial directions (“the microprocessor of the MPERS device stores incoming accelerometer data for X, Y, and Z axes from the accelerometer”, Col. 7, lines 3-5).
Regarding Claim 4, Barfield discloses
The system of claim 1, wherein the one or more thresholds comprises a faint threshold (Step 410, which determines whether a large acceleration event happened, Fig. 4A,; one of these large acceleration events is a fall event (Col. 7, line 60); the fall event can be from a loss of consciousness, as taught in Col. 6, line 25) used to determine whether the user fainted based on the change in acceleration of the user over the moving time window exceeding the faint threshold (Method 400 includes Step 510, which comes after and is based on Step 410, Fig. 4A).
Regarding Claim 9, Barfield discloses a server for performing a fall detection and identification analysis based on acceleration data of a user collected by a user wearable tag, the server comprising: 
a processor (“processor in…the remote device”, Col. 8, lines 44-45); and 
a memory storing instructions (a “remote device” can perform method 400, Col. 8, line 45; to accomplish this, it must have a processor and a memory to store data and executable code) that when executed by the processor configure the server to perform steps comprising: Leydig 74400017 
receiving the acceleration data from the user wearable tag during a moving time window (Step 403, Fig. 4A); 
determining a change in acceleration of the user over the moving time window based on the acceleration data (Step 405, Fig. 4A); 
comparing the change in acceleration of the user against one or more thresholds (Step 410, Fig. 4A); and 
and determining the status of the user based on the comparison of the change in acceleration of the user against the one or more thresholds (“if the current calculated magnitude is greater than the acceleration magnitude trigger level, the method determines that a larger acceleration event has occurred”, Col. 7, lines 54-57).
Barfield discloses the claimed invention except for expressly disclosing determining a bend estimation by: 
projecting the acceleration data onto 2-D planes to determine projection vectors of acceleration; 
filtering the projection vectors having a magnitude less than a vector threshold; 
determining an acceleration phasor angle for each of the 2-D planes based on the projection vector by using an inverse tangent calculation; 
updating the moving time window to include the acceleration phasor angle; 
determining a highest phasor angle and a lowest phasor angle with within the moving time window, for each of the 2-D planes; 
determining a phasor angle difference between the highest phasor angle and the lowest phasor angle, for each of the 2-D planes; 
determining an occurrence of an improper body movement of the user within the moving time window comprising the user performing an incorrect bend at the waist, in response to the phasor angle difference for any of the three phasor angle differences for the three 2-D planes, being equal to or greater than a phasor angle threshold; and 
determining the status of the user based on the bend estimation.
However, Nathan teaches determining a bend estimation by: 
filtering the projection vectors having a magnitude less than a vector threshold (“Those [vectors] with very small minimum and maximum value are discarded as they can be noise”, [0079]);
determining an acceleration phasor angle for 3D acceleration vectors (Equation 7, [0276]);  
determining a highest phasor angle and a lowest phasor angle with within the moving time window (“The differencing could be done between…some representative values of time windows”, [0275]; highest and lowest values are obvious candidates to be representative values, and there is a recitation of using the highest and lowest values of a time segment in [0079]),
determining a phasor angle difference (“The differencing could be done between…some representative values of time windows”, [0275]) between the highest phasor angle and the lowest phasor angle (highest and lowest values are obvious candidates to be representative values, and there is a recitation of using the highest and lowest values of a time segment in [0079]), 
determining an occurrence of an improper body movement of the user (“Each of the features computed above (this would include the acceleration angles) has a range that can be computed based on experimental data. A suitable threshold can then be chosen on each of the extracted features…”, [0282]) in response to the phasor angle difference (the phasor angle difference is one of the features being discussed in [0282]) being equal to or greater than a phasor angle threshold (“A suitable threshold can then be chosen on each of the extracted features…”, [0282]); and
determining the status of the user based on the bend estimation (“…to decide between a fall event or otherwise”, [0282]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the analysis of Barfield, with the bend estimation algorithm of Nathan, because both determining a status of the user (such as an improper body movement) based on the comparison of the change in acceleration of the user against the one or more thresholds and determining a status of the user based on a bend estimation (that includes calculating the angle of acceleration vectors) lead to determination of an improper body movement, and they can be used independently or together. Additionally, the bend estimation algorithm of Nathan can be done over the moving time window of Barfield (“The data can be windowed (overlapping) over short durations of time and the range of values examined”, [0302] of Nathan). All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. 
Lee teaches that falls can be detected using just the components of orthogonal planes ([0008]-[0018]); and the ability to detect rolling after falling by comparing the acceleration in orthogonal 2-D planes (acceleration in the XZ plane compared to the Y plane, cyclic pattern of acceleration in specific planes, [0073]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the analysis of Barfield, by projecting the acceleration data onto 2-D planes to determine projection vectors of acceleration; and performing all calculations involving acceleration in the system in orthogonal 2D vectors instead of a single 3D vector (i.e. determining an acceleration phasor angle for each of the 2-D planes based on the projection vector, determining a highest phasor angle and a lowest phasor angle with within the moving time window, for each of the 2-D planes; determining a phasor angle difference between the highest phasor angle and the lowest phasor angle, for each of the 2-D planes; and determining an occurrence of an improper body movement of the user within the moving time window in response to the phasor angle difference for any of the three phasor angle differences for the three 2-D planes), because this leads to additional ways to detect a fall ([0008]-[0018]), and in order to detect rolling after a fall by analyzing the accelerations in specific 2-D planes, as taught by Lee ([0073]).
Li teaches updating the moving time window (“over successive time intervals”, [0025]; successive time intervals can comprise a moving time interval; Fig.8; “a sliding window of acceleration measurements over a period of time”, [0026]) to include the acceleration phasor angle (Fig. 7; “determine the angle between the mean vector mv(k) for the current time interval and the mean vector mv(k-1) for the previous time interval k-1”, [0062]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the analysis of Barfield, by continually updating the time window with the most recent angle of acceleration between the vectors, because a relatively large angle detected may be indicative of certain motions during this time window, as taught by Li ([0062]-[0063]).
Sato teaches determining an acceleration phasor angle by using an inverse tangent calculation (Equation (2) after [0083]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the analysis of Barfield, by determining the acceleration phasor angle by using an inverse calculation, as taught by Sato, because this is an additional way to determine an accelerator phase angle, because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results to one of ordinary skill in the art.
Grabiner teaches that both trunk angle and trunk velocity are of assistance to discriminate fallers versus non-fallers ([0054]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the analysis of Barfield, by making the occurrence of an improper body movement of the user within the moving time window  specifically to comprise the user performing an incorrect bend at the waist (i.e. detecting a certain trunk angle and/or velocity), in response to the phasor angle difference being equal to or greater than a phasor angle threshold, because this is a way to discriminate when someone is falling (Grabiner, [0054]).
Regarding Claim 10, modified Barfield discloses the system of claim 1. Modified Barfield discloses the claimed invention except for expressly disclosing a position determining sensor configured to provide a geographic location of the tag to the server. However, Nathan teaches a position determining sensor (“Additionally, other sensors may include…GPS”, [0038]) configured to provide a geographic location of the tag (“…provides information on the persons location”, [0038]; the embodiments used in this rejection can include the GPS signal, [0079], [0082], [0397]) to the server (Fig. 15 shows an embodiment with a server). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Barfield, with the position determining sensor of Nathan, because these signals can be used for motion verification, as taught by Nathan ([0082], [0079]).
Regarding Claim 11, modified Barfield discloses the system of claim 1, wherein the server is configured (a “remote device” can perform method 400, Col. 8, line 45; the last step in Fig. 4B is “Fall Detected”) to alert assistance personnel to a potential injury of the user based on the status of the user (“following the occurrence of the event and…notice to a user…that it was about to…transmit information to a service provider that an event occurred”, Col. 3, lines 49-55; this can be considered as part of detecting a fall) The examiner notes that Nathan also teaches alerting assistance personnel to a potential injury of the user based on the status of the user ([0388]). 
Regarding Claim 12, modified Barfield discloses the system of claim 1, wherein the moving time window is a sliding window such that a new set of the acceleration data is used in the determining and an old set of the acceleration data is discarded (Step 403, Fig. 4A; by using the current sample and the 6 seconds previous data, each second the time window is sliding, new acceleration data from the current second is being used, and old acceleration data from the now seventh previous second is discarded).  
Regarding Claim 13, modified Barfield discloses the system of claim 1, wherein the determining the change in acceleration includes determining an acceleration swing over the moving time window (For Claim 1, Nathan’s added algorithm teaches “The differencing could be done between…some representative values of time windows”, [0275]; this can also be interpreted as an acceleration swing). This modification is part of the added algorithm to Claim 1.  
Regarding Claim 14, modified Barfield discloses the system of Claim 1, wherein the determining the change in acceleration includes determining an acceleration swing over the moving time window (For Claim 1, Nathan’s added algorithm teaches “The differencing could be done between…some representative values of time windows”, [0275]; this can also be interpreted as an acceleration swing), and wherein the acceleration swing is a difference between maximum values of the acceleration data and minimum values of the acceleration data (“The differencing could be done between…some representative values of time windows”, [0275]; highest and lowest values are obvious candidates to be representative values, and there is a recitation of using the highest and lowest values of a time segment in [0079]). This modification is part of the added algorithm to Claim 1.  
Regarding Claim 15, modified Barfield discloses system of claim 1, wherein the 2-D planes include an X-Y plane, an X-Z plane and a Y-Z plane. (For Claim 1, the teaching of Lee does teach 2-D acceleration detectors; see S430 in Fig. 4). This modification is part of the added algorithm to Claim 1.  
Regarding Claim 16, modified Barfield system of claim 1, wherein the vector threshold corresponds to a small amount of acceleration that represents small body movements (For Claim 1, Nathan’s added algorithm discloses discarding acceleration vectors with a small maximum and minimum value, [0079]; a very small acceleration vector is integrated to a small body movement).
Regarding Claim 17, Barfield discloses a method (Method 400, Figs 4A-4B) of fall detection and identification based on acceleration data of a user collected by a user wearable (“Such a device, typically part of a…MPERS…can be placed in particular positions on the body”, Col. 1, lines 26-28) tag (Fig. 1, “MPERS device”, Col. 6, line 12), the method comprising: 
receiving the acceleration data from the user wearable tag during a moving time window (Step 403, Fig. 4A); 
determining a change in acceleration of the user over the moving time window based on the acceleration data (Step 405, Fig. 4A); 
comparing the change in acceleration of the user against one or more thresholds (Step 410, Fig. 4A); and determining the status of the user based on the comparison of the change in acceleration of the user against the one or more thresholds (“if the current calculated magnitude is greater than the acceleration magnitude trigger level, the method determines that a larger acceleration event has occurred”, Col. 7, lines 54-57). 
Barfield discloses the claimed invention except for expressly disclosing determining a bend estimation by: 
projecting the acceleration data onto 2-D planes to determine projection vectors of acceleration; 
filtering the projection vectors having a magnitude less than a vector threshold; 
determining an acceleration phasor angle for each of the 2-D planes based on the projection vector by using an inverse tangent calculation; 
updating the moving time window to include the acceleration phasor angle; 
determining a highest phasor angle and a lowest phasor angle with within the moving time window, for each of the 2-D planes; 
determining a phasor angle difference between the highest phasor angle and the lowest phasor angle, for each of the 2-D planes; 
determining an occurrence of an improper body movement of the user within the moving time window comprising the user performing an incorrect bend at the waist, in response to the phasor angle difference for any of the three phasor angle differences for the three 2-D planes, being equal to or greater than a phasor angle threshold; and 
determining the status of the user based on the bend estimation.
However, Nathan teaches
filtering the projection vectors having a magnitude less than a vector threshold (“Those [vectors] with very small minimum and maximum value are discarded as they can be noise”, [0079]);
determining an acceleration phasor angle for 3D acceleration vectors (Equation 7, [0276]);  
determining a highest phasor angle and a lowest phasor angle with within the moving time window (“The differencing could be done between…some representative values of time windows”, [0275]; highest and lowest values are obvious candidates to be representative values, and there is a recitation of using the highest and lowest values of a time segment in [0079]),
determining a phasor angle difference (“The differencing could be done between…some representative values of time windows”, [0275]) between the highest phasor angle and the lowest phasor angle (highest and lowest values are obvious candidates to be representative values, and there is a recitation of using the highest and lowest values of a time segment in [0079]), 
determining an occurrence of an improper body movement of the user (“Each of the features computed above (this would include the acceleration angles) has a range that can be computed based on experimental data. A suitable threshold can then be chosen on each of the extracted features…”, [0282]) within the moving time window, in response to the phasor angle difference (the phasor angle difference is one of the features being discussed in [0282]) being equal to or greater than a phasor angle threshold (“A suitable threshold can then be chosen on each of the extracted features…”, [0282]); and 
determining the status of the user based on the bend estimation (“…to decide between a fall event or otherwise”, [0282]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the method of Barfield, with the bend estimation algorithm of Nathan, because both determining a status of the user (such as an improper body movement) based on the comparison of the change in acceleration of the user against the one or more thresholds and determining a status of the user based on a bend estimation (that includes calculating the angle of acceleration vectors) lead to determination of an improper body movement, and they can be used independently or together. Additionally, the bend estimation algorithm of Nathan can be done over the moving time window of Barfield (“The data can be windowed (overlapping) over short durations of time and the range of values examined”, [0302] of Nathan). All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. 
Lee teaches that falls can be detected using just the components of orthogonal planes ([0008]-[0018]); and the ability to detect rolling after falling by comparing the acceleration in orthogonal 2-D planes (acceleration in the XZ plane compared to the Y plane, cyclic pattern of acceleration in specific planes, [0073]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Barfield, by projecting the acceleration data onto 2-D planes to determine projection vectors of acceleration; and performing all calculations involving acceleration in the system in orthogonal 2D vectors instead of a single 3D vector (i.e. determining an acceleration phasor angle for each of the 2-D planes based on the projection vector, determining a highest phasor angle and a lowest phasor angle with within the moving time window, for each of the 2-D planes; determining a phasor angle difference between the highest phasor angle and the lowest phasor angle, for each of the 2-D planes; and determining an occurrence of an improper body movement of the user within the moving time window in response to the phasor angle difference for any of the three phasor angle differences for the three 2-D planes), because this leads to additional ways to detect a fall ([0008]-[0018]), and in order to detect rolling after a fall by analyzing the accelerations in specific 2-D planes, as taught by Lee ([0073]).
Li teaches updating the moving time window (“over successive time intervals”, [0025]; successive time intervals can comprise a moving time interval; Fig.8; “a sliding window of acceleration measurements over a period of time”, [0026]) to include the acceleration phasor angle (Fig. 7; “determine the angle between the mean vector mv(k) for the current time interval and the mean vector mv(k-1) for the previous time interval k-1”, [0062]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Barfield, by continually updating the time window with the most recent angle of acceleration between the vectors, because a relatively large angle detected may be indicative of certain motions during this time window, as taught by Li ([0062]-[0063]).
Sato teaches determining an acceleration phasor angle by using an inverse tangent calculation (Equation (2) after [0083]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Barfield, by determining the acceleration phasor angle by using an inverse calculation, as taught by Sato, because this is an additional way to determine an accelerator phase angle, because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results to one of ordinary skill in the art.
Grabiner teaches that both trunk angle and trunk velocity are of assistance to discriminate fallers versus non-fallers ([0054]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Barfield, by making the occurrence of an improper body movement of the user within the moving time window  specifically to comprise the user performing an incorrect bend at the waist (i.e. detecting a certain trunk angle and/or velocity), in response to the phasor angle difference being equal to or greater than a phasor angle threshold, because this is a way to discriminate when someone is falling (Grabiner, [0054]).
Regarding Claim 18, modified Barfield discloses the system of claim 1, wherein the determining the acceleration phasor angle includes using at least one of an inverse tangent calculation (In Claim 1, the Sato modification uses (Equation (2) after [0083] to calculate an acceleration phasor angle using an inverse tangent calculation) or a look-up table.
Regarding Claim 19, modified Barfield teaches the system of claim 1, wherein the determining the acceleration phasor angle includes updating the moving time window (In Claim 1, the Lee modification accomplishes this: Fig. 7; “determine the angle between the mean vector mv(k) for the current time interval and the mean vector mv(k-1) for the previous time interval k-1”, [0062]).
Regarding Claim 20, modified Barfield discloses the system of claim 1. Modified Barfield discloses the claimed invention except for expressly disclosing determining that the user has not fallen , in response to the phasor angle difference being lower than the phasor angle threshold. However, Nathan teaches determining that the user has not fallen (“the features are analyzed empirically to decide what decision rules to use in order to classify the event as fall or not.”, [0282]) in response to the phasor angle difference being lower than the phasor angle threshold (“A suitable threshold can then be chosen on each of the extracted features to decide between a fall event or otherwise”, [0282]; the angle threshold is one of these “suitable features”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Barfield further with determining that the user has not fallen, in response to the phasor angle difference being lower than the phasor angle threshold of Nathan for the same reasons as the Claim 1 modification. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Barfield in view of Nathan, Lee, Li, Sato, and Grabiner, and further in view of Chan et al (US 2018/0338708 A1, hereinafter Chan).
Regarding Claim 3, modified Barfield discloses the system of claim 2, and the server. Modified Barfield discloses the claimed invention except for expressly disclosing calculating a total estimated acceleration of the user based on the acceleration data of the user in the three spatial directions, and wherein the total estimated acceleration of the user is a summation of the absolute value of each of the three spatial directions. However, Chan teaches calculating a total estimated acceleration of the user based on the acceleration data of the user in the three spatial directions (“determining signal magnitude area in X, Y and Z axes as a sum of absolute value of the filtered acceleration signal in each axis”, Claim 4), and wherein the total estimated acceleration of the user is a summation of the absolute value of each of the three spatial directions (“calculating sum of signal magnitude area in X, Y and Z axes”, Claim 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Barfield, with the total estimated acceleration of Chan, because it is used for the same purpose as in the applicant’s specification: namely, to be compared to a threshold to detect an activity ([0031] in the applicant’s specification, Claim 4 of Chan). 

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Barfield in view of Nathan, Lee, Li, Sato, and Grabiner, and further in view of Tan et al (US 2019/0103007 A1, hereinafter Tan). 
Regarding Claim 5, modified Barfield discloses the system of Claim 4. Modified Barfield discloses the claimed invention except for expressly disclosing a trip threshold. However, Tan teaches wherein the one or more thresholds further comprises a trip threshold (Fig. 10, “if the magnitude of the pose angle change…is not large enough to convincingly suggest a trip…”, [0181]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the system of Barfield, with an additional trip threshold, because it is beneficial to distinguish between different types of falls, as taught by Tan (“This can be useful, for example, as different types of falls may have different effects on a user (e.g., some may be more injurious to a user, while others may be less so)”, [0178]).
Regarding Claim 6, modified Barfield discloses the system of Claim 5, a faint threshold (Step 410, which determines whether a large acceleration event happened over a moving time window, (Fig. 4A; one of these large acceleration events is a fall event (Col. 7, line 60); the fall event can be from a loss of consciousness, as taught in Col. 6, line 25), and a trip threshold. Modified Barfield discloses the claimed invention except for expressly disclosing determining the status of a user as a fall from fainting when the change in acceleration exceeds the faint threshold but not the trip threshold. However, Tan teaches determining the status of the user as a fall from fainting when the faint threshold is exceeded but not the trip threshold (if the magnitude of the pose angle change…is not large enough to convincingly suggest a trip…the fall may be categorized into a hold-all category of “other” falls. For examine, this may likely be the case of falls where the user faints…”, [0181]), and that trips have a greater acceleration and impact than faints (“when a user experiences a tripping fall…the user [prepares] to brace”, [0181]; “there may not be a pronounced flailing or bracing motion before impact as the user loses consciousness”, [0181]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of modified Barfield, with the determination of fainting being based off of a change of magnitude being between a faint threshold and a trip threshold of Tan, because it is helpful to distinguish between different types of falls, as taught by Tan (“This can be useful, for example, as different types of falls may have different effects on a user (e.g., some may be more injurious to a user, while others may be less so)”, [0178]).
Regarding Claim 7, modified Barfield discloses the system of Claim 5, detecting when the change in acceleration of a user over the moving time window exceeds thresholds (Steps 405 and 425, Fig. 4A), and detecting whether an incorrect bend was performed by the user based on the acceleration data of the user over the moving time window (Step 1215-Step 1230/Step445, Fig. 4A and Fig. 12, a magnitude of an angle change is found in Col. 9, lines 31-43; In the instant application, incorrect bends are detected by measuring the magnitude of the angle change from an accelerometer, identical to Barfield). Modified Barfield discloses the claimed invention except for expressly disclosing when the incorrect bend is detected, determining the status of the user as a fall from tripping.  However, Tan teaches differentiating between a trip and a faint (Fig. 10, “in some cases, a mobile device can distinguish between tripping and slipping falls…”, [0180]; it can also categorize falls into an “other” category that includes faints, [0181]) based on the magnitude of an angle change (“… based on changed in the pose angle of the mobile device…”, [0180]) of a body sensor (Element 102, Fig. 1), where the magnitude of the angle change exceeding a threshold indicates a trip (Fig. 10, “trip falls often have a negative pose angle change prior to impact and a positive pose angle change after the impact”,  [0181]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Barfield, with the differentiating between a trip and a faint of Tan, because it is advantageous to distinguish between different types of falls, as taught by Tan (“This can be useful, for example, as different types of falls may have different effects on a user (e.g., some may be more injurious to a user, while others may be less so)”, [0178]).
Regarding Claim 8, modified Barfield discloses the system of Claim 5, detecting when the change in acceleration of a user over the moving time window exceeds thresholds (Steps 405 and 425, Fig. 4A), and detecting whether an incorrect bend was performed by the user based on the acceleration data of the user over the moving time window (Step 1215-Step 1230/Step445, Fig. 4A and Fig. 12, a magnitude of an angle change is found in Col. 9, lines 31-43; In the instant application, incorrect bends are detected by measuring the magnitude of the angle change from an accelerometer, identical to Barfield). Modified Barfield discloses the claimed invention except for expressly disclosing when the incorrect bend is not detected, determining the status of the user as a fall from fainting.  However, Tan teaches differentiating between a trip and a faint (Fig. 10, “in some cases, a mobile device can distinguish between tripping and slipping falls…”, [0180]; it can also categorize falls into an “other” category that includes faints, [0181]) based on the magnitude of an angle change (“… based on changed in the pose angle of the mobile device…”, [0180]) of a body sensor (Element 102, Fig. 1), where the magnitude of the angle change not exceeding a threshold indicates a faint (“Further, if the magnitude of pose angle change in either direction is not large enough to convincingly suggest a trip or slip-like fall behavior, the fall may be categorized into a hold-all category of “other” falls…[including] faints”, [0181]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Barfield, with the differentiating between a trip and a faint of Tan, because it is advantageous to distinguish between different types of falls, as taught by Tan (“This can be useful, for example, as different types of falls may have different effects on a user (e.g., some may be more injurious to a user, while others may be less so)”, [0178]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See Scholten et al (US 2009/0292227 A1), which discloses a three-axis accelerometer signal used in a medical device for detecting that a patient has fallen that measures angle differences.
See the Non-Patent Literature (NPL) to Casilari et al (“Analysis of a Smartphone-Based Architecture with Multiple Mobility Sensors for Fall Detection”), which discloses an algorithm that constantly examines if the absolute maximum difference of the captured values of a signal magnitude vector within a short sliding time window surpasses a triggering threshold which could indicate that the user's body has hit the floor. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN EPHRAIM COOPER whose telephone number is (571)272-2860. The examiner can normally be reached Monday-Friday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN E. COOPER/             Examiner, Art Unit 3791     

/SEAN P DOUGHERTY/             Primary Examiner, Art Unit 3791